Citation Nr: 0821366	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-22 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Basic eligibility requirements for Department of Veterans  
Affairs (VA) nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served from June 1974 to July 1974.  
This matter comes before the Board of Veterans' Appeals  
(hereinafter Board) on appeal from a decision of July 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.   


FINDINGS OF FACT

1.  The veteran did not have 90 days of active service.

2.  The veteran was not discharged or released from active 
service for a disability adjudged service connected.

3.  The veteran did not, at the time of discharge, have a 
service-connected disability shown by official service 
records.


CONCLUSION OF LAW

Eligibility for nonservice-connected pension benefits is not 
shown.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 
3.1, 3.3, 3.203 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§  
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)).  
The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004);  
VAOPGCPREC  2-2004 (March 9, 2004). 

				Legal Criteria and Analysis 

Generally, in order to establish basic eligibility for non-
service-connected pension benefits, it must be shown that the 
appellant served 90 days or more during a period of war; or 
for a period of 90 consecutive days or more and such period 
of service began or ended during a period of war; or served 
in active military, naval or air service for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war; or that the appellant was 
discharged or released from wartime service for a disability 
adjudged service connected (without applying presumptive 
provisions of law), or at the time of discharge had a 
service-connected disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for disability.  The appellant must also meet net 
worth requirements.  See 38 C.F.R. § 3.3(a)(3) (2007). 

In the present case, the Board finds that the veteran's claim 
for non-service-connected pension benefits must be denied as 
a matter of law.  The evidence clearly shows that the veteran 
served on active duty from June 1974 to July 1974 a period 
less than 90 days.  As is apparent from the length of 
service, the veteran does not meet the 90-day requirement.  

Consequently, the veteran may be found eligible for pension 
because of wartime service only if he was discharged or 
released from wartime service for a disability adjudged 
service connected (without applying presumptive provisions of 
law), or at the time of discharge had a service-connected 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability.  38 C.F.R. § 3.3(a)(3).  The Board notes that the 
veteran is not service-connected for any disabilities.  The 
Board further notes that the veteran was not discharged or 
released from service for a disability adjudged service 
connected.  Personnel records show discharge was recommended 
because the veteran was deemed not of the emotional and 
maturational calibre commensurate with existing Army 
personnel standards.  It was noted in a July 1974 statement 
that the veteran's ability to successfully make the 
adjustment necessary to complete training was poor and that 
such was due to an immature passive dependent personality 
type.  It was again noted in a July 1974 statement that the 
veteran had shown that he was unable to adjust both mentally 
and emotionally to a military environment.  The veteran was 
thereafter discharged from service.  

The Board recognizes that the veteran argues that he was 
medically discharged from service.  The veteran further 
argues that he suffers from depression.  He argues that his 
current disorder dates back to service and that he was 
misdiagnosed with "immature passive dependent personality" 
while in service.  The Board finds that the evidence is 
against this argument.  Service medical records fail to show 
complaints, treatment or diagnoses for depression.  In fact 
at his enlistment examination in June 1974, the veteran 
denied depression or excessive worry.  At that time, the 
veteran's psychiatric evaluation was normal.  The Board notes 
that the veteran declined a separation examination at 
discharge and post service medical records show a diagnosis 
of depression at the earliest 2005, which is about 31 years 
after discharge.  Thus, the evidence is against the veteran's 
claim.  

As noted above, the veteran did not have 90 days of active 
service and he was not discharged or released from service 
for a disability adjudged service connected. Additionally, he 
did not have at the time of discharge a service-connected 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability.  Thus, the veteran is not eligible for the 
requested benefit.  In cases such as this, where the law is 
dispositive, the claim must be denied because of absence of 
legal merit or lack of entitlement under the law.  See 
Sabonis v. Brown, 6  Vet. App. 426, 430 (1994). 


ORDER

Basic eligibility for pension benefits is denied.   


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


